Citation Nr: 0610175	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-07 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder 
with episodic phobic features and posttraumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

4.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right lower extremity, evaluated as 
noncompensable prior to March 29, 2004 and 10 percent 
disabling thereafter.

5.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left lower extremity, evaluated as 
noncompensable prior to March 29, 2004 and 10 percent 
disabling thereafter.

6.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the right upper extremity.

7.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the left upper extremity.

8.  Entitlement to an effective date earlier than March 29, 
2004 for the award of a 10 percent rating for bilateral 
hearing loss.

9.  Entitlement to an effective date earlier than October 9, 
2002 for the grant of service connection for peripheral 
neuropathy of the upper and lower extremities.

10.  Entitlement to an effective date earlier that October 9, 
2002 for the award of a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

For reasons addressed below, the Board has rephrased the 
issues listed on the title page to reflect that the issues 
involving the evaluation for peripheral neuropathy of the 
upper and lower extremities stem from an appeal with an 
initial rating assigned following a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a statement received in February 2003, the veteran raised 
a claim of entitlement to service connection for hypertension 
as secondary to his service connected anxiety disorder and 
PTSD.  An August 2004 VA diabetes mellitus examination 
included an impression that the veteran's hypertensive 
arteriosclerotic cardiovascular disease was due to service 
connected diabetes mellitus.  The RO has not adjudicated this 
issue and it is referred for appropriate action.


FINDINGS OF FACT

1.  The veteran's anxiety disorder with episodic phobic 
features and PTSD is not productive of total social and 
industrial impairment due to symptoms of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting others, intermittent inability to perform 
activities of daily living, disorientation to time or place 
or memory loss for names of close relatives or own occupation 
or name.

2.  The veteran's hearing loss disability is manifested by 
puretone threshold averages of 65 decibels in the right ear 
with speech recognition of 72 percent, and puretone average 
thresholds of 58 decibels in the left ear with speech 
recognition of 80 percent; he does not manifest puretone 
thresholds of 55 decibels or more in each of the frequencies 
of 1000, 2000, 3000 and 4000 hertz in either ear nor a 
puretone threshold of 70 decibels or more at 2000 hertz in 
either ear.

3.  The veteran's diabetes mellitus, type II, is treated with 
Glyburide, but does not require treatment with insulin and 
regulation of activities.

4.  For the entire appeal period since October 9, 2002, the 
veteran's right lower extremity peripheral neuropathy has 
been manifested by decreased sensation to pinprick in all 
toes extending proximally to about the mid metatarsal area in 
both feet with diminution of vibratory sensation in both 
great toes, good distal strength and normal physiologic 
examination.

5.  For the entire appeal period since October 9, 2002, the 
veteran's left lower extremity peripheral neuropathy has been 
manifested by decreased sensation to pinprick in all toes 
extending proximally to about the mid metatarsal area in both 
feet with diminution of vibratory sensation in both great 
toes, good distal strength and normal physiologic 
examination.

6.  For the entire appeal period since October 9, 2002, the 
veteran's right upper extremity peripheral neuropathy has 
been manifested by subjective sensation of numbness in the 
fingers and hands absent any objective findings of neurologic 
or orthopedic disability.

7.  For the entire appeal period since October 9, 2002, the 
veteran's left upper extremity peripheral neuropathy has been 
manifested by subjective sensation of numbness in the fingers 
and hands absent any objective findings of neurologic or 
orthopedic disability.

8.  The veteran filed a claim for an increased rating for 
bilateral hearing loss on March 29, 2004, and it is not 
factually ascertainable that in increase in disability 
occurred within one year from the date of claim.

9.  The veteran first a filed formal claim for service 
connection for peripheral neuropathy on October 29, 2002; 
there are no communications prior to this time which may be 
considered formal or informal claims.

10.  The veteran first a filed an informal claim for 
entitlement to TDIU on October 29, 2002; there are no 
communications prior to this time which may be considered 
formal or informal claims, and it is not factually 
ascertainable that the criteria establishing entitlement to 
TDIU were met prior to the effective date of award assigned.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
anxiety disorder with episodic phobic features and PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).

4.  The criteria for an initial 10 percent rating, but no 
higher, for right lower extremity peripheral neuropathy have 
been met since the inception of the appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); Diagnostic Codes 8521, 8621 and 
8721 (2005).

5.  The criteria for an initial 10 percent rating, but no 
higher, for left lower extremity peripheral neuropathy have 
been met since the inception of the appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); Diagnostic Codes 8521, 8621 and 
8721 (2005).

6.  The criteria for an initial 10 percent rating, but no 
higher, for right upper extremity peripheral neuropathy have 
been met since the inception of the appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8516, 8616 and 8716 (2005).

7.  The criteria for an initial 10 percent rating, but no 
higher, for left upper extremity peripheral neuropathy have 
been met since the inception of the appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8516, 8616 and 8716 (2005).

8.  The criteria for entitlement to an effective date earlier 
that March 29, 2004 for the award of a 10 percent rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(o), 
4.16 (2005).

9.  The criteria for entitlement to an effective date earlier 
than October 9, 2002 for the grant of service connection for 
peripheral neuropathy of the upper and lower extremities have 
not been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400(b)(2)(i) (2005).

10.  The criteria for entitlement to an effective date 
earlier that October 9, 2002 for the award of TDIU have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400(o), 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher ratings for his 
service connected disabilities as well as entitlement to 
earlier effective date of awards of compensation benefits.  
The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each aspect of his claim.

I.  Factual summary

Historically, an RO rating decision dated August 1992 granted 
service connection for anxiety disorder with episodic phobic 
features and assigned an initial rating of 10 percent; 
granted service connection for tinnitus and assigned an 
initial rating of 10 percent; and granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable evaluation.

In pertinent part, the veteran filed a claim of entitlement 
to service connection for diabetes in February 2001.  His VA 
clinic records from 1999 to 2000 revealed that he was 
diagnosed with non-insulin dependent diabetes mellitus 
(NIDDM) treated with Glyburide.  He was also being treated 
for gout manifested by pain and swelling of his feet and 
ankles, but there was no reference to symptoms or diagnosis 
of peripheral neuropathy.

On VA diabetes mellitus examination in December 2001, the 
veteran reported treatment with Glyburide for his diabetes 
mellitus.  He was supposed to be on a diabetic diet, but his 
compliance was questionable due to his failure to lose 
weight.  He complained of occasional intermittent frequency 
with 1-2 times nocturia and occasional thirst.  However, he 
denied urinary tract or renal problems.  His digestion was 
stable with no bowel problems.  He felt he had lost 10 pounds 
over the last few months.  He wore glasses and his vision was 
stable.  He denied extremity problems "except for occasional 
lower leg pain and numbness in the toes, symptoms, which are 
not consistent."  Physical examination of the extremities 
demonstrated no peripheral edema, calves were negative, and 
peripheral pulses were significantly diminished.  He was 
given diagnoses of type II diabetes mellitus, exogenous 
obesity, coronary artery disease and hyperlipidemia.

An RO rating decision dated December 2001 granted service 
connection for type II diabetes mellitus, and assigned a 20 
percent rating effective February 18, 2001.

On October 9, 2002, the veteran filed a claim for service 
connection for PTSD and peripheral neuropathy.

In December 2002, the veteran underwent VA mental disorders 
examination.  He worked as a freight salesman and indicated, 
in the last 8 months, he had only been working 20 hours a 
week.  He was fired from a different company the previous 
April.  He reported symptoms of sleep difficulties with 
nightmares, hyperalertness, feelings of guilt, constant 
worrying, tiredness, short-temper, loss of concentration, 
panic attacks, and anxiety.  His mental status examination 
showed him to be alert and oriented times three.  He was 
well-nourished, well-developed, overweight, and neatly and 
casually dressed.  He was cooperative.  His affect was 
blunted and mood was anxious.  His speech was clear, 
coherent, goal-directed and unpressured.  There were no 
flights of ideas, looseness of association, suicidal or 
homicidal ideations, auditory or visual hallucinations, or 
delusions.  He was able to recall 1 of 3 objects in five 
minutes, able to spell "world" backwards and forwards, 
serial 3's were intact, and able to recall 5 of the last 5 
Presidents.  His proverb interpretation was abstract.  His 
insight and judgment were fair.  He was given diagnoses of 
PTSD of moderate severity as well as generalized anxiety 
disorder and panic disorder with agoraphobia.  He was 
assigned a Global Assessment of Functioning (GAF) Score of 
55.  The examiner also provided the following commentary:

In summary, this is a 53-year-old white, married, 
Vietnam Marine Corps veteran, who presents with 
many anxiety symptoms that meet criteria for 
diagnosis for posttraumatic stress disorder, 
generalized anxiety disorder, and panic disorder 
with agoraphobia.  It is likely that these three 
anxiety symptoms are all part of one complex.  
These symptoms of anxiety have their inception 
with his service in the Marine Corps.  His 
symptoms of anxiety interfere with his sense of 
well-being, his relatedness to others, he often 
prefers to stay at home.  He does not sleep well.  
For these reasons, his overall Global Assessment 
of Functioning in approximately 55.  This veteran 
is considered competent to handle VA funds.

Thereafter, VA clinic records include a September 2002 
psychiatric evaluation that showed the veteran to be dressed 
in casual clothes.  He had no involuntary movements.  His 
speech was normal in rate and rhythm.  His mood was euthymic 
and affect was restricted.  He denied auditory, visual or 
olfactory hallucinations as well as suicidal or homicidal 
ideas or plans.  There were no major cognitive changes.  He 
was given a diagnosis of alcohol-induced mood disorder/PTSD 
with decreased energy, depressed mood, anhedonia, anxiety, 
and insomnia.  He was provided a GAF score of 60.  A VA 
social work psychosocial assessment that same month recorded 
additional symptoms of dreams and flashbacks related to 
combat experience.  He was noted to have an anxious and 
depressed mood with no overt psychosis, coherent and relevant 
speech, and denial of suicidal or homicidal (S/H) thoughts.  
He indicated a motivation to address issues of alcohol use, 
and thereafter attended drinking under the influence (DUI) 
group sessions.

An RO rating decision dated December 2002 denied a claim of 
entitlement to service connection for peripheral neuropathy.  
The veteran was notified of that decision dated December 23, 
2002.

In a statement received February 2003, the veteran wrote a 
letter "TO APPEAL MY RECENT CLAIM FOR PTSD AND PERIPHERAL 
NEUROPATHY."  His representative forwarded this statement on 
a cover letter reading "NOTICE OF DISAGREEMENT" with 
"evaluation of PTSD and denial of peripheral neuropathy as 
secondary to type II Diabetes Mellitus (12-19-2002 
Decision)."  At that time, he submitted a VA clinic record 
dated January 13, 2003 noting his symptoms of decreased 
sensation in the fingers and feet.  He was given an 
assessment of "PERIPHERAL N. DUE TO NIDDM X 2 YEARS" and 
"PERIPHERAL NEUROPATHY A PROBLEM FOR OVER 2 YEARS." 

VA clinics records include a mental status examination in 
April 2003 that was significant for a depressed mood and 
restricted affect.  The veteran was bereaving the loss of his 
son in a car accident.  He was provided a GAF score of 60.  
In June 2003, he reported to a social worker difficulty with 
getting around due to worsening pain caused by his diabetes 
and peripheral neuropathy.  A July 2003 mental status 
examination provided a GAF score of 60.  A September 2004 
consultation for back pain noted that a January 13, 2003 
problem list identified a diagnosis of "PERIPHERAL 
NEUROPATHY DUE TO NIDDM SINCE 1/2000."  A physical 
examination noted that his motor strength was intact in all 
limb groups with no clubbing, cyanosis or edema (CCE).

In June 2003, the veteran submitted a statement describing 
his PTSD symptoms as panic attacks with fear of leaving home 
and getting lost, unhappiness, forgetfulness, bad dreams and 
an inability to work.  He also submitted a statement that 
read as follows:

RE: PERIPHERAL NEUROPATHY AS SECONDARY TO DIABETES 
MEL[L]ITUS II

I DO NOT KNOW WHAT ELSE TO SAY.  AFTER I WAS 
DIAGNOSED WITH DIABETES MEL[L]ITUS II, I BEGAN TO 
GET PAIN & NUMBNESS IN LEGS, FEET & HANDS.
I HAVE PROVED THIS WITH MY MEDICAL RECORDS THAT 
YOU HAVE.  THIS IS AN AGENT ORANGE CLAIM AND 
SHOULD BE CUT & DRY.  I DO NOT UNDERSTAND THE HOLD 
UP.

Thereafter, a March 2004 VA clinic record noted that the 
veteran complained of neuropathy in the feet and hands.

By means of a rating decision dated March 2004, the RO 
granted service connection for peripheral neuropathy of the 
fingers and feet, and assigned an initial noncompensable 
evaluation for the upper and lower extremities effective to 
January 13, 2003.

On March 29, 2004, the veteran filed a claim of entitlement 
to TDIU requesting a review of all his service connected 
disabilities.

In August 2004, the veteran underwent VA mental disorders 
examination with benefit of review of his claims folder.  He 
lived with his wife of 16 years and last worked in April 
2002.  He reported feeling overwhelmed with anxiety with 
sleep disturbance, crying spells, hypervigilance, easy 
startle, worry, tension, panic attacks three to four times 
per week, irritability, social isolation and an inability to 
focus.  He was unable to work due to irritation at customers, 
easy upset and being afraid.  On mental status examination, 
he presented as a well-nourished, well-developed overweight 
male who was neatly and casually dressed.  He was alert and 
oriented times three.  He had good eye contact, was 
cooperative and in no apparent distress.  His affect was 
blunted and mood was anxious.  His speech was clear, 
coherent, goal-directed and unpressured.  He had no flights 
of ideas or looseness of association.  He had no suicidal or 
homicidal ideations, auditory or visual hallucinations or 
delusions.  He was able to recall 1 of 3 objects in 5 
minutes.  He was able to spell world forwards and spelled it 
backwards slow.  He was able to recall 3 of the past 5 
presidents.  His proverb interpretation was abstract.  His 
insight and judgment were fair.  He was given diagnoses of 
PTSD of moderate severity and generalized anxiety disorder 
and panic disorder with agoraphobia.  He was given a GAF 
score of 50.  The examiner provided the following summary of 
findings:

In summary, a 55-year-old white, married, Vietnam 
Marine Corp veteran who presents with symptoms of 
posttraumatic stress disorder, generalized 
anxiety disorder and panic disorder with 
agoraphobia, which is likely that these three 
anxiety symptoms are all part of one complex.  
This veteran's symptoms of anxiety are of a 
moderate-to-severe intensity in terms of 
disruption to his normal function.  He does not 
sleep well, he is irritable, has difficulty 
focusing and remains socially isolated.  For 
these reasons his overall GAF is approximately 
50.  These symptoms do not interfere with his 
activities of daily living.  These symptoms 
interfere moderately-to-markedly with his ability 
to function in the work place.  The veteran is 
considered competent to handle VA funds.

VA audiology examination August 2004 recorded the veteran's 
report that hearing aids had not been helpful for his hearing 
loss.  His audiological evaluation showed right ear pure tone 
thresholds of 25, 55, 80 and 100 as well as left pure tone 
thresholds of 20, 40, 80 and 90 at 1000, 2000, 3000 and 4000 
hertz, respectively.  His speech recognition using the 
Maryland CNC word list was 72 percent for the right ear and 
80 percent for the left ear.

VA diabetes mellitus examination in August 2004 included the 
veteran's report of numbness of his feet and hands 
bilaterally.  He indicated an inability to stand without 
shoes, and referred to being diagnosed with ambylopia.  
Neurologic examination was physiological with no pathological 
reflexes.  There was 1+ edema bilaterally from the ankles to 
midway up to the knees.  He was given a diagnosis of non-
insulin-dependent diabetes mellitus type 2 with hypertensive 
arteriosclerotic cardiovascular disease and peripheral 
neuropathy bilaterally of the hands and feet. 

In September 2004, the veteran underwent VA peripheral nerves 
examination with benefit of review of the claims folder.  He 
reported that, sometime in 1999, he developed numbness in the 
toes and dorsum of both feet and intermittent lancinating 
pain on the dorsal aspect of both hands, but not the fingers.  
On physical examination, his upper extremities demonstrated 
no obvious muscle atrophy of the intrinsic hand muscles.  
Sensation was intact in all digits of both hands with no 
weakness in either hand.  His lower extremities revealed 
decreased sensation to pinprick in all toes extending 
proximally to about the mid metatarsal area in both feet.  
There was diminution to vibratory sensation in both great 
toes.  He was able to rise on his heels and toes indicating 
good distal strength.  He was given diagnoses of diabetes 
mellitus type II, sensory type peripheral neuropathy 
involving both lower extremities secondary to diabetes 
mellitus, and no apparent peripheral neuropathy in the upper 
extremities. 

By means of a rating decision dated December 2004, the RO 
increased the disability evaluation for anxiety disorder with 
episodic phobic features and PTSD to 70 percent disabling 
effective to the date of claim.  The RO increased the rating 
for bilateral hearing loss to 10 percent disabling effective 
to March 29, 2004; increased the rating for right and left 
foot peripheral neuropathy to separate 10 percent ratings 
effective March 29, 2004; continued the noncompensable 
ratings for right and left hand peripheral neuropathy; and 
granted entitlement to TDIU effective October 9, 2002.

II.  Disability ratings

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  In claims 
involving the current extent of disability, the Board 
considers all the evidence of record, but reports only the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

A.  Anxiety disorder with episodic phobic features and PTSD

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
4.130 (Schedule).  The veteran is in receipt of a 70 percent 
rating for anxiety disorder with episodic phobic features and 
PTSD under Diagnostic Code 9400.  This rating represents 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to such items as: suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2005).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board finds, by a preponderance of the evidence, that the 
veteran does not meet the schedular criteria for a 100 
percent rating for his anxiety disorder with episodic phobic 
features and PTSD.  The medical evidence demonstrates the 
veteran to be alert and oriented in all spheres with no overt 
thought disorder.  There is no lay or medical evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting others nor an 
intermittent inability to perform activities of daily living.  
There is evidence of impaired thought processes with memory 
difficulties, but there is no significant evidence that such 
symptomatology results in disorientation to time or place.  
The veteran has not reported memory loss for names of close 
relatives nor his own name.  His GAF score of 50 represents a 
less than total impairment of social and occupational 
functioning.  Thus, the preponderance of the evidence 
establishes that the veteran does not meet the criteria for a 
100 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9400.

In so deciding, the Board has considered the descriptions of 
symptomatology by the veteran as credible and reliable.  The 
lay report of symptoms and clinical findings have supported 
no more than a 70 percent rating under Diagnostic Code 9400.  
The lay and medical evidence, however, does not support a 100 
percent rating on a schedular basis.  Per the VA examiner 
opinions, the Board has attributed all psychiatric symptoms 
to service connected origin.  See generally Mittleider v. 
West, 11 Vet. App. 181 (1998).  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).

B.  Bilateral hearing loss

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2005).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation which are then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2005).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran's August 2004 audiometric examination showed 
right ear hearing loss measured by a puretone threshold 
average of 65 decibels with speech recognition of 72.  This 
corresponds to a numeric designation of "V" under Table VI.  
38 C.F.R. § 4.85 (2005).  His left ear hearing loss is 
measured by a puretone threshold average of 57.5 decibels 
with speech recognition of 80.  This corresponds to a numeric 
designation of "IV" under Table VI.  Id.  These combined 
numeric designations result in a rating of 10 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2005).  
Accordingly, the Board finds that the evidence of record 
preponderates against a rating in excess of 10 percent for 
bilateral sensorineural hearing loss.

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2005).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a) (2005).  
Additionally, his puretone threshold in either ear is not 70 
decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b) 
(2005).  The Board has considered the veteran's descriptions 
of his bilateral hearing loss disability, but notes that the 
most probative evidence concerning the level of severity 
consists of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

C.  Diabetes mellitus

The RO has assigned a 20 percent evaluation for the veteran's 
diabetes mellitus under Diagnostic Code 7913.  This rating 
contemplates diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.120, Diagnostic Code 7913 (2005.  The 
next higher 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  Id.  A 60 percent evaluation may be assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Note (1) to Diagnostic Code 7913 directs the rater 
to evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process.  

The VA medical examinations of record, as well as the medical 
treatment reports of record, show that the veteran does not 
require either insulin or regulation of his activities for 
control of his diabetes.  Rather, he maintains good control 
of his diabetes mellitus with Glyburide.  He has been advised 
on a diet.  As the veteran does not require insulin and 
regulation of activities, he does not satisfy the criteria 
for the next higher evaluation of 40 percent.  In this 
regard, no question has been presented as to which of two 
evaluations would more properly classify the severity of his 
diabetes mellitus.  38 C.F.R. § 4.7 (2005).  As indicated 
below, the complications of peripheral neuropathy have been 
separated evaluated.  There is no doubt to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).



D.  Peripheral neuropathy 

At the outset, the Board notes that the RO has characterized 
the issues on appeal as encompassing claims for increased 
ratings for peripheral neuropathy of the upper and lower 
extremities, and entitlement to an effective date prior to 
March 29, 2004 for the increased evaluation.  The Board has 
an obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  It is well established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each issue before adjudicating the merits and that, once 
apparent, a potential jurisdictional defect may be raised by 
the court, tribunal or any party, sua sponte, at any stage in 
the proceedings.  Barnett, 83 F.3d at 1383.

Procedurally, the veteran filed a claim of entitlement to 
service connection for peripheral neuropathy by means of an 
Application for Compensation or Pension received on October 
9, 2002.  The RO initially denied the claim in a rating 
decision dated December 2002.  There is no question that, in 
a filing received on June 25, 2003, the veteran initiated an 
appeal with the RO's decision with a timely and clearly 
marked NOD.  38 C.F.R. §§ 20.201, 20.300, 20.302 (2002).  The 
RO did not issue a statement of the case (SOC) as required by 
law.  38 C.F.R. § 19.26 (2002).  See Manlincon v. West, 12 
Vet. App. 238 (1999). 

Rather, the RO's next rating action consisted of a March 2004 
rating decision wherein the RO granted service connection for 
peripheral neuropathy of the hands and feet, and assigned a 
noncompensable evaluation effective January 13, 2003.  The 
effective date of award assigned was based upon a diagnosis 
of peripheral neuropathy contained in VA clinic records.  On 
March 29, 2004, the veteran's attorney sent a VA Form 9 
containing boilerplate that "[i]f any claim was granted an 
initial rating or an increased rating, the veteran also 
wishes to appeal that claim for a still higher rating."  A 
claim of TDIU was also raised.  Following a series of 
examinations, the RO increased the disability evaluations for 
the lower extremity peripheral neuropathy effective March 29, 
2004.  In February 2005, the veteran submitted another NOD 
with respect to all issues in the March 2004 RO rating 
decision.  

In this case, the RO accepted the March 29, 2004 boilerplate 
filing as constituting a claim for an increased rating.  
While the filing did not argue specific errors of law or fact 
with the March 2004 decision, it did contain a specific 
allegation to appeal any initial ratings.  The Board accepts 
this as a timely filed NOD with respect to the initial 
ratings assigned for the peripheral neuropathy.  The veteran 
has properly initiated an appeal with respect to the initial 
denial of service connection that remained pending at the 
time of his grant of service connection.  As such, the Board 
reviews the claim as an initial rating claim stemming from 
the original application for service connection filed on 
October 9, 2002.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2005).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The RO has evaluated the veteran's right and left lower 
extremity peripheral neuropathy with separate 10 percent 
ratings under Diagnostic Code 8599-8521.  Diagnostic Code 
8521 provides the rating criteria for paralysis of the 
external popliteal nerve (common peroneal), and therefore 
neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8621 and 8721 (2005).  Complete 
paralysis of the common peroneal nerve, which is rated as 40 
percent disabling, contemplates foot drop and slight droop of 
the first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges or toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521, (2005).  Disability ratings of 10 
percent, 20 percent and 30 percent are assignable for 
incomplete paralysis which is mild, moderate or severe in 
degree, respectively.  Id.

The medical evidence demonstrates that the veteran's 
peripheral neuropathy of the right and left lower extremities 
is manifested by decreased sensation to pinprick in all toes 
extending proximally to about the mid metatarsal area in both 
feet with diminution of vibratory sensation in both great 
toes, good distal strength and normal physiologic 
examination.  There is no medical evidence or opinion in the 
claims folder that attributes any other aspects of 
disability, such as foot dysfunction or incoordination, to 
the service connected right and left lower extremity 
peripheral neuropathy.  As such, the veteran's disability is 
primarily sensory in nature and warrants no higher than a 10 
percent rating for mild paralysis of the nerve.  38 C.F.R. 
§ 4.124a (2005).

The RO has evaluated the veteran's right and left lower upper 
extremity peripheral neuropathy as noncompensable under 
Diagnostic Code 8599-8516.  Diagnostic Code 8516 provides the 
rating criteria for paralysis of the ulnar nerve, and 
therefore neuritis and neuralgia of that nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8516, 8616 and 8716 (2005).  
Complete paralysis of the ulnar nerve, which is rated as 60 
percent disabling for the dominant hand and 50 percent 
disabling for the non-dominant hand, contemplates the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hyothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  
38 C.F.R. § 4.124a, Diagnostic Codes 8516 (2005).  

For the dominant hand, disability ratings of 10 percent, 30 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or severe in degree, 
respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8516 
(2005).  For the non-dominant hand, disability ratings of 10 
percent, 20 percent and 30 percent are assignable for 
incomplete paralysis which is mild, moderate or severe in 
degree, respectively.  Id.

The medical evidence demonstrates that the veteran's 
peripheral neuropathy of the right and left upper extremities 
is manifested by subjective complaint of numbness of the 
fingers and hands.  His medical examination demonstrates no 
obvious muscle atrophy of the intrinsic hand muscles, 
weakness of the hand or sensory deficits.  There is no 
medical evidence or opinion in the claims folder that 
attributes any aspect of disability, such as hand or finger 
dysfunction or incoordination, to the service connected right 
and left lower upper extremity peripheral neuropathy.  The 
veteran's subjective sensations of numbness in both hands and 
fingers are objectively demonstrated by a diagnosis of 
peripheral neuropathy.  This objectively diagnosed wholly 
sensory disability warrants the minimum rating for mild 
paralysis of the nerve under 38 C.F.R. § 4.124a.  As such, 
the Board finds that the veteran is entitled to the minimum 
10 percent rating for mild paralysis of the ulnar nerves of 
both upper extremities.

The Board has considered the descriptions of symptomatology 
by the veteran as credible and reliable.  In fact, the 
veteran's subjective reports of numbness are the only 
evidence relied upon in assigning the separate 10 percent 
ratings for peripheral neuropathy of the upper extremities.  
The lay and medical evidence, however, does not support 
higher still initial rating.  Furthermore, the Board relies 
upon the veteran's report of symptoms to determine that his 
symptoms were present at the time of his filing of claim on 
October 9, 2002 although the first clinical diagnosis was not 
rendered until January 13, 2003.  That diagnosis indicated 
opinion that the peripheral neuropathy had been present for 
two years previously.  Reasonable doubt has been resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2005).

III.  Effective date - hearing loss evaluation

Generally, the effective date of an award based on a claim 
for increase of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation specified than an 
effective date of an award based upon a claim for increased 
disability rating "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005).  An earlier effective date of award may only be 
assigned if the claim for an increase is received within one 
year of the date that the increase was factually 
ascertainable.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 
1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Where, as in this 
case, a formal claim has already been allowed, certain 
submissions will be accepted as an informal claim such as a 
report of examination or hospitalization by the VA.  
38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2005).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2005).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

Review of the record demonstrates that the veteran submitted 
a claim of entitlement to TDIU on March 29, 2004.  Following 
VA examination in August 2004, the RO granted an increased 
rating to 10 percent for bilateral hearing loss based upon 
the date of receipt of the TDIU application.  Previously, the 
RO last denied an increased rating for bilateral hearing loss 
by means of an August 2002 rating decision.  The veteran 
received notice of that decision in a letter dated August 19, 
2002, but he did not initiate an appeal with the filing of an 
NOD.  38 C.F.R. §§ 20.201, 20.300, 20.302 (2001).  That 
decision is final.  An unappealed determination of the agency 
of original jurisdiction is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2005).  There are no documents of record that may be 
reasonably construed as constituting a formal or informal 
claim for an increased rating between the August 19, 2002 
notice of decision and the TDIU application received on March 
29, 2004.  VA clinic records do not include any findings or 
opinions that suggest that in increase in disability occurred 
so as to constitute a claim under 38 C.F.R. § 3.157.  Thus, 
the question on appeal is whether it is factually 
ascertainable from any of the evidence of record that the 
veteran's disability underwent an increase in disability in 
the one year period prior to March 29, 2004.

For the one year period prior to March 29, 2004, there is no 
lay evidence of record claiming an increased severity of 
bilateral hearing loss disability.  More importantly, there 
is no competent medical evidence establishing an increased 
severity of hearing acuity, sufficient to meet the criteria 
for a compensable rating under Diagnostic Code 6100, until 
the VA examination report received in August 2004.  VA clinic 
records do not contain any audiometric findings.  As such, it 
is not factually ascertainable that an increase in disability 
occurred prior to the date of receipt of claim; March 29, 
2004.  The claim for an earlier effective date of award, 
therefore, must be denied.

IV.  Effective date - service connection

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation similarly states that the effective date "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i) 
(2005).  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1) (West 2002). 

As demonstrated above, the veteran initially filed a claim of 
entitlement to service connection for peripheral neuropathy 
by means of an Application for Compensation or Pension 
received on October 29, 2002.  As held above, the Board has 
determined that the veteran appealed an initial rating 
stemming from the October 29, 2002 application for service 
connected benefits.  There are no documents submitted to 
record prior to October 29, 2002 that can be properly 
construed as a formal or informal application for benefits.  
The January 13, 2003 diagnosis of peripheral neuropathy 
indicated that the onset was in approximately January 2001.  
VA examination in December 2001 noted "occasional" lower 
leg pain and numbness that the examiner commented was not 
"consistent" and did not offer a diagnosis of peripheral 
neuropathy following examination.  VA clinic records do not 
confirm a diagnosis prior to January 2003 other than that 
related by history.  In any event, the Board finds that there 
is no document prior to October 29, 2002 which can reasonably 
be construed as constituting either a formal or informal 
claim for service connection for peripheral neuropathy of the 
upper and lower extremities.  Absent the filing of a claim 
prior to October 29, 2002, the claim must be denied as a 
matter of law.

V.  Effective date - TDIU

Where service connection has already been established, a TDIU 
claim may be considered a type of increased rating claim.  
Norris v. West, 12 Vet. App. 413, 420 (1999); Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  The Court of Appeals for 
the Federal Circuit has held that, once a claimant submits 
evidence of medical disability and makes a claim for the 
highest possible rating, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) has been met as a matter 
of law for a claim for TDIU.  Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

The RO has awarded TDIU effective October 9, 2002.  This is 
the date the veteran filed an application for service 
connection for PTSD and peripheral neuropathy.  Prior to 
October 9, 2002, the veteran was service connected for 
diabetes mellitus, type II, rated as 20 percent disabling; 
anxiety disorder with episodic phobic features rated as 10 
percent disabling; tinnitus rated as 10 percent disabling; 
and bilateral hearing loss rated as noncompensable.  He had a 
combined disability rating of 40 percent.  See 38 C.F.R. 
§ 4.25 (2005).  There are no written documents prior to that 
time alleging unemployability due to service connected 
disability nor medical evidence suggesting an inability to 
secure and maintain substantially gainful employment due to 
service connected disability prior to the effective date of 
award assigned.  Thus, the question on appeal is whether it 
is factually ascertainable from any of the evidence of record 
that the veteran's met the criteria for entitlement to TDIU 
prior to October 9, 2002.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2005).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2005).

Prior to October 9, 2002, the veteran held a combined 40 
percent rating that did not meet the schedular criteria to 
render him eligible for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  However, it is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2005).  Rating boards are required to 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.  The CAVC has clarified that, where a 
claimant does not meet the schedular requirements of 4.16(a), 
the Board has no authority to assign a TDIU rating under 
4.16(b) and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2005).  The veteran's age and effects of non-
service connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2005).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if, prior to October 29, 2002, there was some service 
connected factor outside the norm which placed the veteran in 
a different position than other veterans with a 40% combined 
disability rating.  Id.  The fact that the veteran was 
unemployed or had difficulty obtaining employment was not 
enough as a schedular rating provided recognition of such.  
Id.  Rather, the veteran need only be capable of performing 
the physical and mental acts required by employment.  Id.  
The schedular criteria contemplate compensating a veteran for 
considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 
38 C.F.R. § 4.1 (2005).

Prior to October 9, 2002, there was no medical opinion that 
the veteran was unemployable due to service connected 
disability.  His occupational history reflected employment in 
sales.  His December 2002 VA mental disorders examination 
reflected his report of being unsuccessful at work for the 
previous 8-month period working only 20 hours per week.  
Following psychiatric examination, his overall psychological, 
social, and occupational functioning due to service connected 
psychiatric disability was assessed as intermediate between 
moderate to serious in degree as reflected in his GAF score 
of 55.  There was no medical evidence of record suggesting 
that the combined effects of his type II diabetes mellitus, 
anxiety disorder with episodic phobic features, tinnitus and 
bilateral hearing loss rendered him unable to secure and 
follow a substantially gainful employment.  As such, it is 
not factually ascertainable that the criteria establishing 
entitlement to TDIU were met prior to the October 9, 2002 
effective date of award assigned.  The claim, therefore, must 
be denied.  There is no doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107 (West 2002).

VI.  Duty to assist and provide notice

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law defines 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated June 2002, 
October 2002, May 2003 and February 2005, as well as the 
rating decisions on appeal, the statement of the case (SOC) 
and supplemental statements of the (SSOC's), told him what 
was necessary to substantiate his claims.  In fact, the 
rating decision on appeal, the SOC and the multiple SSOC's 
provided him with specific information as to why his claims 
were being denied, and of the evidence that was lacking.  The 
letters cited above satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The March 2004 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).  The May 2004 and 
February 2005 letters advised him "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, VCAA complying notice was not provided to the 
veteran to the initial AOJ adjudications denying the claims.  
The CAVC has recently added further requirements to what must 
be contained in the initial notice that is provided with 
regard to downstream elements of a claim for service 
connection.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006) (Hartman, No. 02-1506). There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claims and/or affected the essential fairness of the 
adjudication of the claims.  Additionally, neither the 
veteran nor his representative has pleaded with any 
specificity that a notice deficiency exists in this case.  
See Mayfield, 19 Vet. App. 103 (2005).  Most importantly, as 
in Dingess, the veteran's initial ratings stem from a 
substantiated claim, and the SOC containing the applicable 
law and regulations regarding the downstream issue of an 
effective date mitigates any potential prejudice that may 
accrue to the veteran.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment notes 
identified by the veteran as relevant to his claim on appeal.  
VA has also provided the veteran with examinations for his 
service connected disabilities during the appeal period that 
lead to his award of increased ratings and entitlement to 
TDIU.  The evidence and information of record, it its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).  There is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).



ORDER

Entitlement to an increased rating for anxiety disorder with 
episodic phobic features and PTSD is denied.

Entitlement to an increased rating for bilateral hearing loss 
is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.

A 10 percent rating, but no higher, is granted for peripheral 
neuropathy of the right lower extremity effective to October 
9, 2002.

A 10 percent rating, but no higher, is granted for peripheral 
neuropathy of the left lower extremity effective to October 
9, 2002.

A 10 percent rating, but no higher, is granted for peripheral 
neuropathy of the right upper extremity effective to October 
9, 2002.

A 10 percent rating, but no higher, is granted for peripheral 
neuropathy of the left upper extremity effective to October 
9, 2002.

Entitlement to an effective date prior to March 29, 2004 for 
the award of a 10 percent rating for bilateral hearing loss 
is denied.

Entitlement to an effective date prior to October 9, 2002 for 
the award of service connection for peripheral neuropathy of 
the upper and lower extremities is denied.

Entitlement to an effective date prior to October 9, 2002 for 
the award of TDIU is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


